DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “one or more protrusions extending from two opposite sides of the bin”. It is unclear how one protrusion could extend from the opposite sides.
Claim 19 recites “the inside surface of both of the two drawer side walls is affixed with the slide rail”.  It is unclear if the side rail refers to two slide rails or one slide rail.
Claim 20 recites “one or more protrusions extending from two opposite sides of the bin”. It is unclear how one protrusion could extend from the opposite sides.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 18-26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (U.S. Application Publication No. 2014/0265802) in view of Koo (U.S. Application Publication No. 2007/0035221) and Heinrich (U.S. Patent No. 3,868,021).
Regarding claim 18, Wilcox discloses a refrigerator (102) comprising: a refrigeration compartment; a drawer (101) slidably mounted within the refrigeration compartment, the drawer comprising a drawer front wall, a drawer back wall, two drawer side walls, and a drawer bottom (Fig. 2), wherein an inside surface of one or more of the drawer front wall, the drawer back wall, and two drawer side walls has a slide rail (170, 172); and a divider (150) comprising: a bottom comprising a perimeter edge; at least one side extending upward from the perimeter edge of the bottom, the at least one side; and at least one protrusion (160, 164) extending from an outer surface of the at least one side of the divider and slidably coupled to the slide rail of the drawer; wherein the divider is fully contained within the drawer front wall, the drawer back wall, and the two drawer side walls (Fig. 2), and wherein the divider is operable to slide along the slide rail within the drawer (par. 15).
Wilcox fails to teach wherein the slide rail is affixed, and wherein the divider is a bin with sides and a bottom defining a storage cavity of the bin.
Heinrich teaches that slide rails can be affixed to a surface (col. 3, lines 4-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rail to be affixed, so that broken parts could be repaired and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Koo teaches that it is known on in the art to manufacture a sliding divider element (131) in the form of a bin it a storage cavity (Fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the divider as a bi, in order to increase the separation of items.
Regarding claims 19-26, the modified refrigerator teaches wherein there are rails and protrusions on opposite sides and the bin can slide with the drawer (Wilcox, Fig. 2).  The side can be considered sidewalls, front walls or back walls depending on the orientation (relative terms).
Regarding claim 29, the bottom and the at least one side of the bin is at least one of: plastic and wire mesh (Wilcox, par. 48).
Regarding claim 30, the bin is at least one of: generally box-shaped, cylindrical, and spherical (Koo, Fig. 3A).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Koo and Heinrich, and further in view of Benn (U.S. Patent No. 5,039,264).
Benn teaches that attachment mechanisms can be manufactured with a lubricant (col. 3, lines 55-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rail with a lubricant, as taught by Benn, in order to adjust how the mechanism interacted with surface and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Koo and Heinrich, and further in view of Carper (U.S. Patent No. 4,944,566).
Carper teaches that it is known in the art to manufacture bins with covers (164).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bin with a cover, as taught by Carper, in order to protect the contents of the bin.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Koo and Heinrich, and further in view of Nygard et al. (U.S. Patent No. 5,385,230).
Nygard teaches wherein a capacity of the storage cavity is adjustable by extending and contracting the bin, wherein the bottom of the bin is a two-piece construction, wherein a first piece of the bottom can slide in underneath a second piece of the bottom to contract the bin, and the first piece of the bottom can slide out from underneath the second piece of the bottom to extend the bin (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bin to be adjustable, as taught by Nygard, so the bin could fit in different areas.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,365,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are broader in scope than the patent claims and therefore are anticipated by the patent claims.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733